USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC#:
DATE FILED: I2]5] /4
UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

LANCE MILES FUNDERBURK,
Plaintiff,
-against- 19-CV-10365 (ALC)
C.0. “JOHN” BARONNETT, #7739; C.O. ORDER OF SERVICE
“JOHN” SMITH, #6078; DR. “JOHN”
CHARLES,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff, currently incarcerated at Clinton Correctional Facility, brings this pro se action
under 42 U.S.C. § 1983, alleging that Defendants violated his constitutional rights. Plaintiff
prepaid the $400.00 in filing fees to bring this action.

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. § 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639
(2d Cir, 2007). The Court must also dismiss a complaint when the Court lacks subject matter
jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on any of these
grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66,
72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”
Triestman y, Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation

marks and citations omitted) (emphasis in original).

 
DISCUSSION
A, Service on Correction Officers Baronnette and Smith

The Clerk of Court is directed to electronically notify the New York City Department of
Correction and the New York City Law Department of this order. The Court requests that
Defendants Correction Officer Baronnette, #7739, and Correction Officer Smith, #6078, waive
service of summons.

B. Service on Defendant “Charles”

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
sufficient information to permit the New York City Department of Correction (DOC) to identify
the medical employee at MDC with the last name “Charles,” who saw Plaintiff on February 8,
2019. It is therefore ordered that the New York City Law Department, which is the attorney for
and agent of the DOC, must ascertain the full name for Defendant Charles, whom Plaintiff seeks
to sue here, and the address where the defendant may be served.! The New York City Law
Department must provide this information to Plaintiff and the Court within sixty days of the date
of this order.

Within thirty days after receiving this information, Plaintiff must file an amended
complaint with the full name of the defendant. The amended complaint will replace, not

supplement, the original complaint. An amended complaint form for Plaintiff to complete after

 

| If the Doe defendant is a current or former DOC employee or official, the New York
City Law Department should note in the response to this order that an electronic request for a
waiver of service can be made under the e-service agreement for cases involving DOC
defendants. If the Doe defendant is not a current or former DOC employee or official, but
otherwise works or worked at a DOC facility, the New York City Law Department must provide
a residential address where the individual may be served.

 
receiving this information is attached to this order. Once Plaintiff has filed an amended
complaint, the Court will screen the amended complaint and, if necessary, issue an order
directing the Clerk of Court to issue a summons for this Defendant.

C. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff's Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Defendants must serve responses to these standard discovery requests,
In their responses, Defendants must quote each request verbatim,’

D. Request for Pro Bono Counsel

Plaintiff requests pro bono counsel. Under the IFP statute, a court has no authority to
“appoint” counsel in a civil action but instead, may only “request” that an attorney volunteer to
represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-310
(1989). Courts must therefore grant applications for pro bono counsel sparingly, and with
reference to public benefit, in order to preserve the “precious commodity” of volunteer-lawyer
time. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir, 1989),

The factors to be considered in ruling on an indigent litigant’s request for counsel include
the merits of the case, Plaintiff's efforts to obtain a lawyer, and Plaintiff's ability to gather the
facts and present the case if unassisted by counsel. Jd. at 172; Hodge v. Police Officers, 802 F.2d

58, 60-62 (2d Cir. 1986), Of these, the merits are “[t]he factor which command[s] the most

 

2 If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

 

 
attention.” Cooper, 877 F.2d at 172. Because it is too early in the proceedings for the Court to
assess the merits of the action, Plaintiff's motion for counsel is denied without prejudice to
renewal at a later date.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package. An “Amended Civil Rights Complaint” form is attached to this order.

The Court denies Plaintiffs request for pro bono counsel, without prejudice to renewal of
the application. Local Civil Rule 33.2 applies to this action.

The Clerk of Court is directed to electronically notify the New York City Department of
Correction and the New York City Law Department of this order. The Court requests that
Defendants Correction Officer Baronnette, #7739, and Correction Officer Smith, #6078, waive
service of summons.

The Clerk of Court is further directed to mail a copy of this order and the complaint to
the New York City Law Department at: 100 Church Street New York, NY 10007.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated: December 5, 2019 (Lu
New York, New York f 2

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
